Citation Nr: 1449104	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-14 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1974 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge at a September 2013 hearing.  A transcript of the hearing is associated with the Virtual VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before a decision may be rendered with respect to the claim for entitlement to service connection for a back disability.  A VA examination and medical opinion is required to determine the nature and etiology of the claimed disability.

The Veteran was in service for a brief time before being medically discharged due to a back problem.  There is a pre-service examination dated in January 1973 that indicates no back condition.  The veteran entered service in January 1974.  Less than a month later, he complained of back pain.  An examination report dated January 24, 1974 and the Medical Board Proceedings report both indicate that in December 1973, a month before he entered service, the Veteran was involved in a motor vehicle accident.  The Board notes that at the September 2013 hearing, the Veteran denied ever having been in an accident in December 1973 and claims that he injured his back during basic training.  The Board notes that there is a DA Form 2173 dated in February 1974 in the Veteran's STR file that indicates the Veteran reported falling down stairs in January 1974.
VA is obliged to provide an examination and a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the Veteran has a current back problem.  However, the records do not provide an opinion on the etiology of the condition.  There is also evidence of complaints of back pain in service.  Therefore, there is competent evidence that an association may exist.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for any back disorder.  Then attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  The Veteran should be scheduled for an appropriate VA examination in order to determine the etiology and time of onset of his claimed back condition.

The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in connection with the examination.
After reviewing the record, considering the Veteran's contentions, and examining the Veteran, the examiner should address the following questions:

a.  Was any current back disorder present during the Veteran's period of active duty service?  If so, did the back condition clearly and unmistakably pre-exist the Veteran's entry into active duty?  The examiner should specifically address the reported history noted in the Medical Board Proceedings, the STRs, and the Veteran's testimony at the September 2013 Board hearing.

b.  If there was a preexisting back condition, is there clear and unmistakable evidence that any pre-existing back condition did not undergo an increase in the underlying pathology during service, i.e., was aggravated during service?  If there was an increase in severity of any pre-existing back condition during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Upon completion of the above, readjudicate the Veteran's claim based on the entire record.  If any of the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



